Citation Nr: 1451350	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-41 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to September 1991 with additional service in the United States Marine Corps Reserves, to include periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and his mother testified before the undersigned Veterans Law Judge at a March 2012 hearing conducted at the RO. A transcript of the hearing is of record.

In an August 2012 decision, the Board, in pertinent part, reopened the Veteran's claim for service connection for a psychiatric disorder and remanded the issue for further development.


FINDING OF FACT

The most probative evidence of record does not show that the Veteran suffers from PTSD or any other psychiatric disorder for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(b), 5121A (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

An October 2008 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a June 2013 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination were obtained.  Pursuant to the Board's remand, the Veteran's dates of reserve training were confirmed, and development was undertaken to confirm his claimed stressor.  A VA examination was conducted and an opinion was obtained in February 2013; the record does not reflect that the examination was inadequate.  The examination included an interview with the Veteran, review of the record, and a full examination addressing the relevant criteria.  The examination report is adequate to adjudicate the Veteran's claim.

There is no indication in the record that any additional evidence relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Principles of Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f).

During the pendency of the appeal, the regulations related to claims for PTSD were amended to now state: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  3.304(f)(3)(2014). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury (but not disease) incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Evidence

The Veteran asserts service connection for an acquired psychiatric disorder as directly related to his period of active duty or ACDUTRA.  With regard to PTSD, the Veteran asserts he witnessed the death of a fellow Reservist, Lance Corporal J.P.  With regard to a psychiatric disorder other than PTSD, he has asserted that he developed a psychiatric condition after being ordered to active duty, and has continued to suffer from a psychiatric condition since. 

The Veteran's enlistment examination in May 1985 noted normal psychiatric evaluation.  Reserve examinations in August 1985, March 1988, and October 1989 noted normal psychiatric evaluations.  

The Veteran was called to active duty from December 1990 to September 1991; he was stationed in Okinawa, Japan during that period, with no service in Southwest Asia.  The service separation examination in July 1991 noted normal psychiatric evaluation.

In December 1991, the Veteran was hospitalized after taking an unknown amount of his mother's tricyclic antidepressant tablets and four Tylenol tablets.  His wife indicated that he had been depressed for the past six months.  The Veteran noted that he had been depressed over family matters.  A psychiatry consultation during the hospitalization noted that the Veteran had made a suicide gesture in an attempt to get his family's attention; he did not desire suicide and denied any thought of ending his life.  The diagnoses were status post drug overdose, and adjustment disorder.
In June 2000 the Veteran was seen with crack, cocaine, and alcohol addictions.  In September 2000 was seen with depression with suicidal ideation, probably secondary to substance abuse and personality issues.

In March 2005, a posttraumatic stress disorder screening was negative.

SSA records indicated that the Veteran had been found disabled due to affective/mood disorders since September 2005.

VA treatment records since 2006 contain diagnoses of schizoaffective disorder, posttraumatic stress disorder, bipolar disorder, and depression.  

A September 2008 statement from the Veteran's treating VA psychiatrist noted that the Veteran had been treated for both schizoaffective disorder and posttraumatic stress disorder.  This physician stated that the Veteran's posttraumatic stress disorder:

stem[s] from his experiences in the Persian Gulf War and include 1) his being a close hand witness to a fellow soldier being fatally hit by a Humvee and 2) his witnessing from afar the destruction of Iraqi tanks by U.S. helicopters.  His PTSD-specific symptoms include nightmares, flashbacks, avoidant behavior (for example avoidance of fireworks), and an exaggerated startle response.  He also suffers from some hypervigilance which is due to a combination of his posttraumatic stress disorder and paranoia....He made a suicide attempt by drug overdose seven weeks after his return from overseas deployment.  He was hospitalized at the time at a VA facility and given a diagnosis of "adjustment disorder" which in retrospect probably represented posttraumatic stress disorder.

At his hearing before the undersigned, the Veteran described witnessing a fellow reservist, J.P., be hit by a vehicle and subsequently die during a period of ACDUTRA on January 20, 1990, at Camp Shelby, Mississippi.  

In August 2012, the Board remanded the case, in part, for verification of all periods of active duty and ACDUTRA service with the Marine Corps Reserves.  Specifically, a determination of whether the Veteran served a period of ACDUTRA on or around January 20, 1990, at Camp Shelby, Mississippi, was sought, as well as verification that Lance Corporal J.P. served in the Veteran's unit, reported to be "C" Battery, 1st Battalion, 14th Marines.

Pursuant to the remand, a Report of Casualty was obtained that showed that Lance Corporal J.P. was killed during a period of inactive duty training on January 20, 1990, after being run over by a pickup truck during a regularly scheduled drill weekend.  He died at Forrest General Hospital in Hattiesburg, Mississippi.

Review of the Veteran's personnel records did not confirm that he was on inactive duty training at the time of J.P.'s death.

A VA psychiatric examination was conducted in February 2013.  The examiner reviewed the Veteran's claim file and interviewed the Veteran.  The examiner noted that the Veteran had used illegal drugs including cocaine from 1995 until 2008.  The Veteran reported being deployed to Okinawa in 1991 and that "fear of being called out to Kuwait" bothered him.  He also reported witnessing the training accident in 1990 at Camp Shelby.  The Veteran reported that his current symptoms were insomnia, depression, sleep impairment, paranoid thoughts, suicidal ideation, concentration problems, feelings of worthlessness, and irritability.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder.  The examiner noted that the Veteran's responses indicated that there was great exaggeration of symptoms and endorsement of symptoms that are not associated with posttraumatic stress disorder.  "There is no objective evidence or data to support the diagnosis of posttraumatic stress disorder at this time.  Previous diagnosis of posttraumatic stress disorder through the VA outpatient mental health clinic was based on the Veteran's subjective report of symptoms with no objective data to support the clinical diagnosis."

The examiner diagnosed the Veteran as having personality disorder, not otherwise specified; polysubstance dependence, by history; and substance induced mood disorder.  The examiner noted that the Veteran's diagnosis of personality disorder was constitutional or developmental in nature and had preexisted military service.  "Veteran's mood problems are reported to have begun since he was 20 years old, prior to his military enlistment.  Any exacerbation of mood problems is most likely due to substance abuse, rather than any experience in the military."  The examiner concluded that it was "at least as likely as not that the Veteran's current symptoms are caused by or a result of his personality disorder, substance abuse, and reliance on pain and anxiety medications.  This opinion is based on extensive review of the Veteran's C-file and CPRS mental health records, subjective reported level of symptoms, DSM-IV-TR diagnostic criteria, diagnostic clinical interview and training and experience of this examiner."

Analysis

While the attempt to confirm whether the Veteran was present at the time of the accident that took the life of J.P. was inconclusive, the Board finds that such is not determinative to its analysis as the record does not support a finding that the Veteran currently has posttraumatic stress disorder.

The outpatient records showing such diagnosis, as summarized in the September 2008 statement from the Veteran's treating psychiatrist, are based on an inaccurate history; that is, that the Veteran served in Southwest Asia during the Persian Gulf War.  

In fact, he served in Okinawa, Japan, during his period of active duty in 1990 and 1991; not in Southwest Asia.  Thus, the statement of the treating physician to the effect that the Veteran has posttraumatic stress disorder in part due to "witnessing from afar the destruction of Iraqi tanks by U.S. helicopters" renders the September 2008 diagnosis of posttraumatic stress disorder of no probative value.  

Concomitantly, the Board finds the opinion contained in the February 2013 VA examination report to be probative and dispositive with respect to whether the Veteran currently has, or does not have, posttraumatic stress disorder.  The psychiatrist provides a detailed explanation for why the Veteran does not meet the criteria for such a diagnosis and notes that the Veteran has exaggerated symptoms and endorsed symptoms that do not support the diagnosis.  

To the extent the Veteran has claimed that he has posttraumatic stress disorder as a result of events in Southwest Asia during the Persian Gulf War, his statements are not credible as the objective record clearly indicates that he never served in Southwest Asia.  Therefore, they are not probative and none of his statements can be credited except where they are corroborated by probative medical records.  His statements cannot serve to support a diagnosis of posttraumatic stress disorder.

The service treatment records do not show any complaints or findings of a psychiatric disorder.  While the Veteran was seen with an adjustment disorder in December 1991, three months after his separation from active duty, this was attributed to family matters rather than any incident of service.  Further, the February 2013 VA examiner determined that the Veteran had mood problems that were present prior to service and that any exacerbation of his mood problems was most likely due to substance abuse, rather than any experience in the military.  

The record contains diagnoses of bipolar disorder and schizoaffective disorder, however there is no showing that these were present in service or for many years after separation.  Moreover, the February 2013 VA examiner determined that the Veteran's appropriate psychiatric diagnoses were personality disorder, polysubstance abuse by history, and substance induced mood disorder, and that these were unrelated to the Veteran's period of service.  

The Board finds the February 2013 examination report, which includes a full review of the claim file including the service records and postservice hospital and outpatient records, as well as an interview with the Veteran, to be the most probative evidence of record in establishing the proper psychiatric diagnoses.

Personality disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9,4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).


For a claim filed after October 31, 1990, as is this one, which was received in 2008, a disability which is the result of the Veteran's drug abuse cannot be service connected on a direct basis for the purpose of VA benefits.  There is no service-connected disability on which to predicate a claim of secondary service connection. VAOPGCPREC 7-99 (1999).

The preponderance of the evidence is against the claim for service connection for a psychiatric disorder; there is no doubt to be resolved; and service connection for a psychiatric disorder is not warranted.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


